DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           STEVEN L. BADER,
                               Appellant,

                                      v.

    MARINA BAY APARTMENTS, and JUAN CARLOS MARTINEZ,
                       Appellees.

                               No. 4D21-1170

                               [August 4, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald R. Corlew, Judge; L.T. Case No.
502020SC002632XXXXSB.

   Steven L. Bader, Delray Beach, pro se.

   No appearance for appellees.

PER CURIAM.

   Affirmed. See Fla. R. App. P. 9.315(a).

CIKLIN, KUNTZ and ARTAU, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.